


EXHIBIT 10.9




THIS SECOND AMENDMENT TO PLAN SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO
ANY SECURITIES OR A SOLICITATION OF VOTES WITH RESPECT TO A CHAPTER 11 PLAN OF
REORGANIZATION. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. ACCEPTANCES OR
REJECTIONS WITH RESPECT TO A CHAPTER 11 PLAN OF REORGANIZATION MAY NOT BE
SOLICITED EXCEPT IN ACCORDANCE WITH THE BANKRUPTCY CODE.




SECOND AMENDMENT TO PLAN SUPPORT AGREEMENT


This SECOND AMENDMENT TO PLAN SUPPORT AGREEMENT (the “Amendment”) is made and
entered into as of June 25, 2014, by and between (i) USEC Inc., a Delaware
corporation (“USEC”) and (ii) Babcock and Wilcox Investment Company, a Delaware
corporation (“B&W”) (USEC and B&W, each a “Party” and collectively, the
“Parties”).


RECITALS


WHEREAS, USEC and B&W have entered into the Plan Support Agreement dated as of
March 4, 2014 (the “Original PSA”), pursuant to which B&W has evidenced its
support USEC’ s restructuring in accordance with the terms of the term sheet
attached thereto.
WHEREAS, the Original PSA permits amendments thereto with the written consent of
both USEC and B&W;
WHEREAS the Parties previously amended the Original PSA pursuant to the First
Amendment to Plan Support Agreement dated April 18, 2014 (together with the
Original PSA, the “PSA”); and;
WHEREAS, the Parties desire to further amend the PSA as set forth in this
Amendment.
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:


1.    Paragraph 5(c) of the PSA is amended with respect to subparagraphs (vii),
(viii) and (ix) as follows:
(vii)    if the Solicitation does not occur before the Petition Date, the
Solicitation has not commenced on or before August 15, 2014;
(viii)    the Confirmation Order, including all exhibits (which shall include
the Plan), appendices, plan supplement documents and related documents, each of
which shall be in the form approved in connection with satisfaction of the
Material Conditions, shall not have been entered by the Bankruptcy Court within
(A) 45 days of the Petition Date if the Solicitation occurs before the Petition
Date or (B) on or before September 30, 2014 if the Solicitation occurs after the
Petition Date;




--------------------------------------------------------------------------------




(ix)    the Effective Date shall not have occurred within (A) 65 days of the
Petition Date if the Solicitation occurs before the Petition Date or (B) October
15, 2014 if the Solicitation occurs after the Petition Date;
2.    Except as provided for in paragraph 1 of this Amendment, and subject to
any further amendments that the Parties may agree to in writing, the PSA remains
in full force and effect in accordance with its terms.
3.    This Amendment may be executed in one or more counterparts, each of which,
when so executed, shall constitute the same instrument and the counterparts may
be delivered by facsimile transmission or by electronic mail in portable
document format (.pdf).
IN WITNESS WHEREOF, USEC and B&W have executed this Amendment as of the date
first written above.






USEC INC.
By: /s/ John C. Barpoulis    
Name: John C. Barpoulis
Title: Senior Vice President & Chief Financial Officer
BABCOCK & WILCOX INVESTMENT COMPANY
By: /s/ Anthony S. Colatrella    
Name: Anthony S. Colatrella
Title: Senior Vice President & Chief Financial Officer




